USDC SDNY

 

 

UNITED STATES DISTRICT COURT DOCUMENT
SOUTHERN DISTRICT OF NEW YORK ELEC TRONICALLY FILED
LESHAWN DAWSON, on behalf of himself and DOC # —_
all others similarly situated, DATE FILED: __ 2/5/2020
Plaintiff,
-against- 19 Civ. 6675 (AT)
MILK MAKEUP LLC, ORDER
Defendant.

 

 

ANALISA TORRES, District Judge:
On September 24, 2019, the Court ordered the parties to submit a status letter by February
3, 2020. ECF No. 18 § 16. That submission is now overdue. Accordingly, it is hereby
ORDERED that the parties shall submit their joint status letter by 5:00 p.m. on February 6, 2020.
SO ORDERED.

Dated: February 5, 2020
New York, New York

On-

ANALISA TORRES
United States District Judge

 
